Case 1:18-cv-02979-JPH-DML Document 73 Filed 09/14/20 Page 1 of 2 PageID #: 415




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

RONNIE BEE CISLO,                                       )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )       No. 1:18-cv-02979-JPH-DML
                                                        )
DUSHAN ZATECKY, et al.                                  )
                                                        )
                               Defendants.              )

           Order Denying Motion to Reconsider and Directing Further Proceedings

         On September 9, 2020, the plaintiff filed a document entitled "Motion To Reconsider"

 wherein he states that he is taking strong mental health medications, is confused, and can no longer

 litigate this action by himself. Dkt. 72. The Court interprets this as a motion to reconsider its earlier

 denials of the plaintiff's motions to appoint counsel.

         The plaintiff has not identified sufficient changes in his circumstances to convince the

 Court that he is not competent to litigate this case on his own given the factual and legal difficulty

 of this case. See Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014). The plaintiff should be well

 aware of the facts surrounding his claims of excessive force, retaliation, and denial of access to the

 courts. Additionally, he has repeatedly demonstrated that he is able to effectively communicate

 with the Court. The allegations in the plaintiff's motion to reconsider repeat his earlier assertions

 that he suffers from mental health issues and does not have legal experience. The Court addressed

 these concerns in its earlier order denying his second motion to appoint counsel. See dkt. 39.

 Therefore, the plaintiff's motion to reconsider, dkt. [72], is denied.

         The Court will, however, sua sponte, extend the plaintiff's deadline for responding to the

 defendant's motion for summary judgment. The defendants shall have through September 25,



                                                    1
Case 1:18-cv-02979-JPH-DML Document 73 Filed 09/14/20 Page 2 of 2 PageID #: 416




 2020, to send the plaintiff a copy of their amended motion for summary judgment, dkt. 65, and

 brief in support thereof, dkt. 66. The plaintiff shall have through October 30, 2020, to respond to

 the amended motion for summary judgment.

 SO ORDERED.

Date: 9/14/2020




 Distribution:

 RONNIE BEE CISLO
 Laporte County Jail
 809 State St, Ste201A
 Laporte, IN 46350

 J. Derek Atwood
 INDIANA ATTORNEY GENERAL
 derek.atwood@atg.in.gov

 Jordan Michael Stover
 INDIANA ATTORNEY GENERAL
 jordan.stover@atg.in.gov




                                                 2
